DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the communication filed on 05/18/2018; claim(s) 1- 4 is/are pending herein; claim(s) 1 is/are independent claim(s).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitation(s) is/are: "a notification part” in claim 2. This element is discussed in para. 0078 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 
A) Regarding claim 1, the claimed subject matter of the limitation “the voltage conversion circuit converts the input voltage into the control voltage such that the control voltage is set to be a voltage within a first voltage range in a voltage range not including a second polarity when polarity of the input voltage is a first polarity which is the same as polarity of the control voltage and the first polarity in the second polarity opposite to the first polarity, and the control voltage is set to be a voltage within a second voltage range not overlapping the first voltage range in a voltage range not including the second polarity when polarity of the input voltage is the second polarity” is not clear. Specifically, it is not clear how the first polarity can be within (Please See “the first polarity in the second polarity opposite to the first polarity”) the second polarity if they represent opposite polarities. The above claim limitation fails to clarify what subject matter is included and what subject matter is not included by this limitation. The confusion is more exaggerated due to using of negative and relative terminologies (“same as”, “not overlapping”, “not including”) and improper/incomplete indentations. Examiner notes that negative limitations are proper as long as the scope of the limitation is clear to PHOISTA. Therefore, Examiner respectfully requests an appropriate amendment or clarifications to clarify the scope of this limitation.
As best understood by the Examiner, accordance to paras. 0046- 0050, 0072-0076 & figs. 1, this “such that limitation” is interpreted as the polarity of the control voltage will be first polarity (e.g., positive voltage or zero voltage but not negative voltage) whether the polarity of the input voltage is first polarity or second polarity. However, if the input voltage is second polarity (connected with the negative terminal) the control voltage will have different range (“second range” e.g.,0 volts or 1-2 V) rather than first range (e.g., 5-6 V), wherein first range and second range do not overlap.

B) Regarding claim 3, the claimed subject matter of the limitation (the control circuit stops the heating structure when the control voltage is lower than a predetermined threshold voltage which is a positive voltage while the control circuit sets the target output higher as the control voltage becomes higher when the control voltage is higher than the predetermined threshold voltage) is unclear/indefinite. 	Specifically, it is not clear how the “control voltage” can be higher than the predetermined threshold voltage simultaneously (“while the control circuit sets the target output higher as the control voltage becomes higher”)  when this voltage is also lowered than the predetermined threshold voltage. Furthermore, it is not also clear whether this limitation indicates two different situations (when the output voltage is higher than the control voltage and when the output voltage is lower than the control voltage). However, in the instant claim limitation, it appears that the output voltage can be higher and lower than the threshold voltage simultaneously. Please note bolded words of the limitation “the control circuit stops the heating structure when the control voltage is lower than a predetermined threshold voltage which is a positive voltage while the control circuit sets the target output higher as the control voltage becomes higher when the control voltage is higher than the predetermined threshold voltage”.
For the examining purpose, the claim element “while the control circuit sets the target output higher as the control voltage becomes higher when the control voltage is higher than the predetermined threshold voltage” interpreted as occurring either after or before the occurrence of “the control circuit stops the heating structure when the control voltage is lower than a predetermined threshold voltage which is a positive voltage” rather than simultaneously.
C) Claims depended on a rejected claim are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1- 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Arts (hereinafter AAPA) in view of Fan et al. (US 20100302052 A1 , hereinafter Fan).

Regarding claim 1, AAPA teaches/suggests a heat source device [“present disclosure relates to a heat source device for heating”] for heating comprising: ([0001]);
a device that changes a temperature of the heating medium”] which heats a heating medium supplied to a heating device ([0002]);
a control circuit [“a control circuit of a microcomputer or the like”] which sets a target output of the heating medium after being heated by the heating structure ([0005]);
an input terminal [“connection structure for inputting a voltage signal”] to which a voltage signal having single polarity is input by an electrical connection with the outside of the heat source device for heating ([0004]); and
a voltage conversion circuit [a means that performs “voltage conversion of the input voltage signal is performed”] which converts an input voltage generated at the input terminal into a control voltage input [the converted signal that is input to the control circuit of a microcontroller from “voltage conversion of the input voltage signal is performed, the signal is input to a control circuit of a microcomputer or the like,”] to the control circuit ([0004-0005]), wherein
the control circuit sets the target output according to the control voltage from the voltage conversion circuit, and the voltage conversion circuit converts the input voltage into the control voltage such that the control voltage is set to be a voltage within a first voltage range [any operating range “in a normal connection”] in a voltage range not including a second polarity [output voltage is not second polarity (negative or less than zero) voltage because during normal connection, the heating device works as intended as can be clear to PHOSITA based on the disclosure of AAPA. Zero voltage or negative voltage is not used] when polarity of the input voltage is a first polarity [positive polarity during “normal connection”] which is the same as polarity zero or greater and less than zero are opposite polarity] to the first polarity 
While APPA teaches providing a controlled voltage to the control circuit/microprocessor to set a target output of the heating medium, it still does not teach how its conversion circuit handles the situation when polarity of the input voltage is the second polarity due to erroneous connection (“due to the reversed connection”) as shown above with strikethrough emphasis. Put differently, AAPA does not teach:
the control voltage is set to be a voltage within a second voltage range not overlapping the first voltage range in a voltage range not including the second polarity when polarity of the input voltage is the second polarity while converting the input voltage into the control voltage by the voltage conversion circuit. Therefore, AAPA’s system has a problem that it fails to protect and/or to notify the user when polarity of the input voltage is the reversed.
Fan relates to a power supply system [“intellectualized polarity identification device” shown in fig. 1] that provides converted power to an electrical load (“when jump starting the vehicle” is merely an exemplary and hence not limited thereto) by identifying which polarity is connected to an input terminal of the power supply system before providing the power to the electric load (Abstract, [0001, 0028-0029], fig. 1). Fan teaches the power supply system to comprise a control circuit [“control circuit 2 is connected to internal power supply V”], an input terminal [“anode clamp 11 and the cathode clamp 12 of the intellectualized polarity identification device” shown in fig. 3] and a voltage conversion circuit [“reversed-polarity alarm protecting circuit” + “the correct-polarity conducting circuit” of fig. 3 to generate output voltage for the voltage injected from the clams 11 & 12] (fig. 1, [0029-0032]). Specifically, Fan teaches a power supply system comprising:
wherein the voltage conversion circuit converts the input voltage into the control voltage such that the control voltage is set to be a voltage [working voltage that “allows the emergency power supply to form a closed circuit”] within a first voltage range in a voltage range not including a second polarity [working voltage is not shown as negative voltage] when polarity of the input voltage is a first polarity [“positive”] which is the same as polarity of the control voltage and the first polarity in the second polarity [“negative”] opposite to the first polarity ([0035-0036]), and
 the control voltage is set to be a voltage within a second voltage range not overlapping [voltage during normal mode and voltage when “transistor Q1 does not function” will not overlap each other as can be clear to PHOSITA] the first voltage range [zero voltage due to “switch K1 therefore stays open”. Please note, the zero voltage is not second/negative voltage polarity as also shown by applicant’s fig.3 and para. 0057 for the Vmc] in a voltage range not including the second polarity when [“during a reverse polarity condition”] polarity of the input voltage is the second polarity ([0033-0034]). In summary, Fan teaches when the polarity of the input voltage is negative/second polarity, the control voltage will have first polarity (zero voltage is not negative voltage and in different range than voltage range for normal operation).
the voltage conversion circuit converts the input voltage into the control voltage such that the control voltage is set to be a voltage within a first voltage range in a voltage range not including a second polarity when polarity of the input voltage is a first polarity which is the same as polarity of the control voltage and the first polarity in the second polarity opposite to the first polarity, and the control voltage is set to be a voltage within a second voltage range not overlapping the first voltage range in a voltage range not including the second polarity when polarity of the input voltage is the second polarity”. Accordingly, AAPA in view of Fan renders inventions of claim 1 as a whole obvious to PHOSITA.

Regarding claim 2, AAPA in view of Fan teaches the heat source device for heating according to claim 1, further comprising a notification part [“the buzzer 201 sounds an audible alarm”] which notifies that polarity of the electrical connection to the input terminal is wrong [“during a reverse polarity condition,”] when the control voltage is within the second voltage range (Fan, [0033-0034]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable AAPA in view of Fan, and further in view of Gueltig (US 20130265683 A1).

Regarding claim 3, AAPA in view of Fan further teaches/suggests the heat source device for heating according to claim 2, 
wherein the first polarity is a positive voltage [voltage greater than zero during “normal connection”], the range of zero voltage (Fan and/or “the reversed connection” of AAPA) as in applicant’s fig. 3 during “a reverse polarity condition”, which is lower than any positive predetermined threshed voltage.] is lower than the predetermined threshold voltage (AAPA, [0004] & Fan, [0033-0034]).
AAPA in view of Fan does not clearly teach the control circuit stops the heating structure/electric load when the control voltage is lower than a predetermined threshold as shown above with strikethrough emphasis.
Gueltig in the same field of endeavor (“protection of an electrical consumer against overvoltage”) teaches that it is well-known in the art to have a voltage range in which they can be safely operated. Below this range, the electrical consumer switches off, while above this range, there is a risk of the electrical consumer being destroyed ([0001, 0005, 0032]).
Therefore, it would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Gueltig in the system of AAPA in view of Fan and modify the system of AAPA in view of Fan to stop the control circuit of the heating structure even when the input voltage is first polarity (normal connection) when the control voltage is lower than a predetermined threshold voltage [“a voltage range” below which the device switches off] which is a positive voltage while the control circuit sets the target output higher as the control voltage becomes higher when the control voltage is higher than the predetermined threshold voltage. Doing so would allow the heating structure of AAPA in view of Fan to avoid risk of being destroyed or trying to operate the load with the voltage that is not sufficient to safely operate.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Specifically, the prior art of the record fails to teach or suggest the feature of “the control circuit sets the target output higher as an absolute value of a difference between the control voltage and the reference voltage becomes larger” in combination with remaining features as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Sells (US 20070115706 A1) teaches a voltage conversion circuit [circuit of fig. 1] converts the input voltage into the control voltage such that the control voltage has always the same polarity [positive or greater than zero voltage regardless of negative or positive input voltage] regardless of the input voltage polarity (Fig. 3 & associated texts).
2) Baxter et al. (US 20100283623 A1) teaches a voltage conversion circuit [a control box 16 of figs. 1-2] comprising a safety circuit 18 that generates a red LED light an improper/reversed connection is detected ([0032]).

Contacts	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115